Title: To Thomas Jefferson from Francis Walker, 31 May 1793
From: Walker, Francis
To: Jefferson, Thomas



Sir
Richmond May 31. 1793

Mr. Underwood of Goochland, requests me to inclose some certificates respecting his son. He has forwarded such to the war office, but  fearing the subscribers may not be so well known there as to yourself, solicits you to give them the weight they deserve. We both trust that our wish to promote a deserving soldier will be a sufficient apology for giving you this trouble. I am sir your obdt Servt.

Fras: Walker

